DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 04/06/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-5, 8, 11 and 13- 22 is/are rejected under 35 U.S.C. 102 (a)(2) as being  anticipated by Maeda et al. US 2017/0118484.
As to claim 1, Maeda teaches a method for video processing, comprising: performing a conversion between a video region of a video and a bitstream of the video, [abstract; fig. 1; fig. 11] wherein whether a merge mode is applied is determined, [figs 6-8; figs. 13; ¶ 0100-0111; ¶ 0137-0148]  wherein whether an intra block copy (IBC) motion vector prediction mode is applied is determined, [figs. 6-8; ¶ 0056; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133] wherein, when the IBC motion vector prediction mode is applied and the merge mode is not applied, whether to include at least one syntax element for the IBC motion vector prediction mode in the bitstream is based on a maximum number of IBC candidates used during the conversion of the video region, [abstract; figs. 6-9; ¶ 0082-0087]  wherein, when the IBC motion vector prediction mode is applied, samples of the video region are predicted from other samples in a video picture comprising the video region; [abstract; figs. 6-9; figs. 32-34; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133] wherein, when[[ an]] the IBC motion vector prediction mode is applied and the merge mode is not applied, a vector of the video region is derived based on a vector predictor and a vector difference, wherein, when the maximum number of IBC candidates is equal to zero, the IBC motion vector prediction mode is disabled, [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148] and wherein, when the IBC motion vector prediction mode is enabled for a slice comprising the video region, the maximum number of IBC candidates is greater than zero. [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148]
As to claim 2, Maeda teaches the method of claim 1. Maeda teaches wherein the at least one syntax element includes a motion vector predictor index. [abstract; ¶ 0085; ¶ 0103; ¶ 0115; ¶ 0137; ¶ 0145; ¶ 0148; ¶ 0174; ¶ 0182]
As to claim 3, Maeda teaches the method of claim 1. Maeda teaches wherein the at least one syntax element includes a precision of a motion vector predictor, motion vector differences, and a precision of a motion vector difference of the IBC motion vector prediction mode. [¶ 0006; ¶ 0113-0114; table 1; table 2]
As to claim 4, Maeda teaches the method of claim 1. Maeda teaches wherein, based on the maximum number of the IBC candidates being larger than to K, the bitstream includes the at least one syntax element wherein based on the maximum number of the IBC candidates being smaller than or equal to K, the bitstream excludes the at least one syntax element, and wherein K is an integer. [ [abstract; figs. 6-9; ¶ 0082-0087; ¶ 0099]
As to claim 5, Maeda teaches the method of claim 4. Maeda teaches wherein a motion vector predictor index comprised in the at least one syntax element is excluded, and wherein the motion vector predictor index is inferred to be zero. [¶ 0085; ¶ 0119]
As to claim 8, Maeda teaches the method of claim 1. Maeda teaches wherein the maximum number of IBC candidates is indicated in the bitstream. [abstract; figs. 6-9; ¶ 0082-0087]  
As to claim 11, Maeda teaches the method of claim 1. Maeda teaches wherein the maximum number of IBC candidates is decoupled from a maximum number of regular merge candidates of a block. [¶ 0085-0086]
As to claim 13, Maeda teaches the method of claim 1. Maeda teaches wherein the maximum number of IBC candidates is a maximum number of IBC merge candidates (denoted by maxIBCMrgNum). [¶ 0085; ¶  0119-0121; ¶ 0158]
As to claim 14, Maeda teaches the method of claim 1. Maeda teaches wherein the conversion comprises decoding the video region from the bitstream. [fig. 11]  
As to claim 15, Maeda teaches the method of claim 1. Maeda teaches wherein the conversion comprises encoding the video region into the bitstream. [abstract; fig. 1]  
As to claim 16, Maeda teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: perform a conversion between a video region of a video and a bitstream of the video, [abstract; fig. 1; fig. 11]  wherein whether a merge mode is applied is determined, [figs 6-8; figs. 13; ¶ 0100-0111; ¶ 0137-0148]  wherein whether an intra block copy (IBC) motion vector prediction mode is applied is determined, [figs. 6-8; ¶ 0056; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133] wherein, when the IBC motion vector prediction mode is applied and the merge mode is not applied, whether to include at least one syntax element for an the IBC motion vector prediction mode in the bitstream is based on a maximum number of IBC candidates used during the conversion of the video region, [abstract; figs. 6-9; ¶ 0082-0087]  wherein, when  the IBC motion vector prediction mode is applied, samples of the video region are predicted from other samples in a video picture comprising the video region; [abstract; figs. 6-9; figs. 32-34; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133] wherein, when[[ an]] the IBC motion vector prediction mode is applied and the merge mode is not applied, a vector of the video region is derived based on a vector predictor and a vector difference, wherein, when the maximum number of IBC candidates is equal to zero, the IBC motion vector prediction mode is disabled, [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148] and wherein, when the IBC motion vector prediction mode is enabled for a slice comprising the video region, the maximum number of IBC candidates is greater than zero. [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148]
As to claim 17, Chang teaches the apparatus of claim 16. Chang teaches wherein the at least one syntax element includes a motion vector predictor index; wherein, based on the maximum number of the IBC candidates being larger than to K, the bitstream includes the at least one syntax element wherein based on the maximum number of the IBC candidates being smaller than or equal to K, the bitstream excludes the at least one syntax element , and 155470765.2Inventor Li ZHANG et al.Docket No.: 130408-8644.US00Appl. No. : 17/506,539Filed : October 20, 2021Page: 5 of 12wherein K is an integer. [¶ 0128; ¶ 0198-0199; ¶ 0241; ¶ 0243; ¶ 0254]
As to claim 18, Maeda teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: perform a conversion between a video region of a video and a bitstream of the video, [abstract; fig. 1; fig. 11]  wherein whether a merge mode is applied is determined, [figs 6-8; figs. 13; ¶ 0100-0111; ¶ 0137-0148]   wherein whether an intra block copy (IBC) motion vector prediction mode is applied is determined, [figs. 6-8; ¶ 0056; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133]wherein, when the IBC motion vector prediction mode is applied and the merge more is not applied, wherein whether to include at least one syntax element for an intra block copy (IBC) motion vector prediction mode in the bitstream is based on a maximum number of IBC candidates used during the conversion of the video region, [abstract; figs. 6-9; ¶ 0082-0087]   wherein, when the IBC motion vector prediction mode is applied, samples of the video region are predicted from other samples in a video picture comprising the video region; [abstract; figs. 6-9; figs. 32-34; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133] and when an IBC motion vector prediction mode is applied, a vector of the video region is derived based on a vector predictor and a vector difference wherein, when the IBC motion vector prediction mode is applied and the merge mode is not applied, a vector of the video region is derived based on a vector predictor and a vector difference, wherein, when the maximum number of IBC candidates is equal to zero, the IBC motion vector prediction mode is disabled, [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148] and wherein, when the IBC motion vector prediction mode is enabled for a slice comprising the video region, the maximum number of IBC candidates is greater than zero. [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148]
As to claim 19, Chang teaches the non-transitory computer-readable storage medium of claim 18. Chang teaches wherein the at least one syntax element includes a motion vector predictor index;  wherein, based on the maximum number of the IBC candidates being larger than to K, the bitstream includes the at least one syntax element wherein based on the maximum number of the IBC candidates being smaller than or equal to K, the bitstream excludes the at least one syntax element , and 155470765.2Inventor Li ZHANG et al.Docket No.: 130408-8644.US00Appl. No. : 17/506,539Filed : October 20, 2021Page: 5 of 12wherein K is an integer. [¶ 0082; ¶ 0099]
As to claim 20, Maeda teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: generating the bitstream based on a video region of the video, [abstract; fig. 1; fig. 11]  wherein whether a merge mode is applied is determined, [figs 6-8; figs. 13; ¶ 0100-0111; ¶ 0137-0148]   wherein whether an intra block copy (IBC) motion vector prediction mode is applied is determined, [figs. 6-8; ¶ 0056; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133] wherein, when the IBC motion vector prediction mode is applied and the merge mode is not applied, wherein whether to include at least one syntax element for the IBC motion vector prediction mode in the bitstream is based on a maximum number of IBC candidates used during the conversion of the video region, [abstract; figs. 6-9; ¶ 0082-0087]   wherein, when an IBC mode is applied, samples of the video region are predicted from other samples in a video picture comprising the video region; [abstract; figs. 6-9; figs. 32-34; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0133]  wherein, when the IBC motion vector prediction mode is applied and the merge mode is not applied, a vector of the video region is derived based on a vector predictor and a vector difference wherein, when the maximum number of IBC candidates is equal to zero, the IBC motion vector prediction mode is disabled, [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148] and wherein, when the IBC motion vector prediction mode is enabled for a slice comprising the video region, the maximum number of IBC candidates is greater than zero. [abstract; figs. 6-9; fig. 13; ¶ 0056-0060; ¶ 0070-0071; ¶ 0077-0089; ¶ 0100-0111; ¶ 0133; ¶ 0137-0148]
As to claim 21, Maeda teaches the apparatus of claim 17. Maeda  teaches wherein a motion vector predictor index comprised in the at least one syntax element is excluded, and wherein the motion vector predictor index is inferred to be zero.  [¶ 0085; ¶ 0119]
As to claim 22, Maeda teaches The non-transitory computer-readable recording medium of claim 20. Maeda teaches wherein the at least one syntax element includes a motion vector predictor index, wherein, based on the maximum number of the IBC candidates being larger than to K, the bitstream includes the at least one syntax element, 155470765.2InventorLi ZHANG et al.Docket No.: 130408-8644.US00Appl. No. : 17/506,539Filed: October 20, 2021Page: 7of 12wherein, based on the maximum number of the IBC candidates being smaller than or equal to K, the bitstream excludes the at least one syntax element, and wherein K is an integer. [¶ 0082; ¶ 0099]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. US 2017/0118484 in view of Chang US 2020 /0336735.
As to claim 6, Maeda teaches the method of claim 4. 
Maeda does not explicitly teach wherein K = 1.
Chang teaches wherein K = 1. [¶ 0128; ¶ 0198-0199; ¶ 0241; ¶ 0243; ¶ 0254]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chang with the teachings of Maeda for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 9, Maeda teaches the method of claim 1. 
Maeda does not explicitly teach wherein the maximum number of the IBC candidates is derived to be (L - an indication signaled in the bitstream), wherein L is a pre-defined value.
Chang teaches wherein the maximum number of the IBC candidates is derived to be (L - an indication signaled in the bitstream), wherein L is a pre-defined value. [¶ 0128; ¶ 0198-0199; ¶ 0241; ¶ 0243; ¶ 0254]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chang with the teachings of Maeda for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 10, Maeda teaches the method of claim 9. 
Maeda does not explicitly teach wherein L=6.
Chang teaches wherein L=6. [¶ 0128; ¶ 0198-0199; ¶ 0241; ¶ 0243; ¶ 0254]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chang with the teachings of Maeda for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483